Citation Nr: 1740336	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include as due to exposure to herbicides and as secondary to service-connected diabetes mellitus with right eye retinopathy and cataracts.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1989 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California

In the June 2011 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing.  In January 2016 written correspondence, the Veteran subsequently withdrew his request for a Travel Board hearing.  

In March 2016, the Board remanded the claim for additional development.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

The Board remanded the Veteran's claim in order to obtain additional treatment records, provide the Veteran with additional notice, and afford the Veteran a VA examination with etiological opinion.  

The Veteran was provided with the required notice and a medical release form for any additional private treatment reports was included.  Additional VA treatment reports were associated with the claims file.  However, the Veteran did not return the medical release form provided and no additional private treatment reports were obtained.

The Veteran was afforded a VA eye examination in June 2016 and an addendum opinion was obtained in November 2016.  The examiner indicated that the Veteran underwent genetic testing for Leber's Hereditary Optic Neuropathy (LHON) which revealed with ninety-nine percent certainty a pathologic mutation in gene MT-ND4/LHON which is consistent with LHON.  He concluded that the Veteran's optic atrophy and poor vision is not related to his cataracts or non-proliferative diabetic retinopathy but is at least as likely as not is due to his hereditary condition.  However, the examiner failed to respond to all of the remand directives in the March 2016 Board remand.  Specifically, the examiner was requested to explain whether the LHON is a congenital or developmental defect or disease, provide an opinion as to whether (if it is a congenital or developmental defect) it is at least as likely as not that there was a superimposed injury or disease in service that resulted in additional optic atrophy, or (if it is a disease) whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  The etiological opinion provided is therefore inadequate and another remand is therefore necessary to comply with the Board's prior remand and VA's duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  As such, an addendum opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the clinician who conducted the June 2016 VA examination (or to a clinician with similar expertise) and request that the clinician provide the following opinions:  

a)  Explain whether the Veteran's diagnosed LHON is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b)  If it is a congenital or developmental defect, explain whether it is at least as likely as not (a fifty percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional optic atrophy. 

c)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

If any responses above are negative, please respond to the following:

d)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed eye disability is due to or caused by his service-connected diabetes mellitus, type II with right eye diabetic retinopathy and cataracts?

e)  Is it at least as likely as not (a fifty percent probability or greater) that his currently diagnosed eye disability was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected diabetes mellitus, type II with right eye diabetic retinopathy and cataracts? 

f)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed eye disability, to include optic atrophy, is related to his active duty service, to include herbicide exposure? 

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the Veteran's lay statements concerning gasoline exposure to his eyes and a head injury in service, and any additional evidence obtained as a result of this remand (i.e., private treatment records). 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed eye disability, and alternatively his exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for any particular disorder at issue is not dispositive of the issue of nexus. Consideration must still be given to the exposure. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims files since the last supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




